LEWIS, J.
In the case of Munger v. Halden, infra, the premises sold at the tax sale for considerably less than the amount of accumulated taxes against it, and under such circumstances we doubted the application of the equitable rule of estoppel. In the present case, however, the premises were sold for more than double the amount of accumulated taxes, and it appears that both the tax and fee title under the sale have been merged in the respondent. Under such conditions, we can see no reason why the couqty should not be estopped from proceeding against the land for the same taxes, inasmuch as it has that amount, and more too-, in its possession by virtúe of the sale. While the doctrine applied in the other case controls here, we may also dispose of it upon the equitable principle which was not applied in that case.
Judgment affirmed.